Exhibit 3 Rio de Janeiro, September 6, 2016. Brazilian Securities and Exchange Commission (Comissão de Valores Mobiliários — CVM) Attn.: Mr. Fernando Soares Vieira Superintendent of Corporate Relations Mr. Guilherme Rocha Lopes Manager of Company Monitoring – 2 Re: Official Letter No. 306/2016-CVM/SEP/GEA-2 Dear Sirs, In reference to Official Letter No. 306/2016-CVM/SEP/GEA-2 (“Official Letter”), which copy is herein attached, in which Oi S.A. – In Judicial Reorganization (“Company”) was asked to provide clarifications concerning the news from the news publisher Agência Estado – Broadcast on September 2, 2016 titled “Source:
